Exhibit 10.5

- Page 01 of 04 -

 

LOGO [g506847ex105pg01a.jpg]   

5 The North Colonnade

Canary Wharf

London

E14 4BB

United Kingdom

 

Tel: +44 (0)20 7623 23 23

 

To:    BOOZ ALLEN HAMILTON INC (“Counterparty”) Attn:    DERIVATIVES
CONFIRMATION Email/Fax No:    From:    BARCLAYS BANK PLC (LONDON HEAD OFFICE)
(“Barclays”) Date:    30 May 2017 Reference:    nyk10d4df5a / 35910726B /
35910725B / 45234528 USI:    1030209452101135910726BZZZZZZZZZZZZZZZZZZZ

Interest Rate Swap Confirmation

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation supersedes any previous
Confirmation or other communication with respect to the Transaction and
evidences a complete and binding agreement between us as to the terms of the
Transaction. This Confirmation constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”))
(the “2006 Definitions”), are incorporated into this Confirmation. In the event
of any inconsistency between the 2006 Definitions and this Confirmation, this
Confirmation will govern for the purposes of the Transaction. Each party hereto
agrees to make payment to the other party hereto in accordance with the
provisions of this Confirmation and of the Agreement. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for the
purposes of the 2006 Definitions.

1. This Confirmation supplements, forms a part of, and is subject to the ISDA
Master Agreement dated as of December 11, 2014, as amended and supplemented from
time to time (the “Agreement”) between you and us. All provisions contained in
the Agreement govern this Confirmation except as expressly modified below.

Each party represents to the other party as of the Trade Date that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary):

 

(a)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper based upon its own judgement and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the Transaction: it being understood that
information and explanations related to the terms and

 

Barclays Bank PLC is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority and is a member of the London Stock Exchange. Barclays Bank PLC is
registered in England No. 1026167 with its registered office at 1 Churchill
Place, London E14 5HP.

 

LOGO [g506847ex105pg01b.jpg]



--------------------------------------------------------------------------------

- Page 02 of 04 -

 

  conditions of the Transaction shall not be considered investment advice or a
recommendation to enter into the Transaction. No communication (written or oral)
received from the other party shall be deemed to be an assurance or guarantee as
to the expected results of the Transaction.

 

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
It is also capable of assuming, and assumes, the risks of the Transaction.

 

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of the Transaction.

 

(d) No Agency. It is entering into the Transaction as principal and not as agent
of any person.

 

(e) Purpose. It is entering into the Swap Transaction for the purposes of
hedging its assets or liabilities or in connection with a line of business.

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

2.    TRADE DETAILS Notional Amount:    USD 50,000,000.00 Trade Date:    May 24,
2017 Effective Date:    April 30, 2018 Termination Date:    June 30, 2022;
subject to adjustment in accordance with the Modified Following Business Day
Convention Fixed Amounts: Fixed Rate Payer:    Counterparty Fixed Rate Payer
Payment Date(s):    The last day of each month in each year from (and including)
May 31, 2018 to (and including) the Termination Date; subject to adjustment in
accordance with the Modified Following Business Day Convention. Fixed Rate:   
1.963% per annum Fixed Rate Day Count Fraction:    Actual/360 Floating Amounts:
Floating Rate Payer:    Barclays Floating Rate Payer Payment Date(s):    The
last day of each month in each year from (and including) May 31, 2018 to (and
including) the Termination Date; subject to adjustment in accordance with the
Modified Following Business Day Convention. Floating Rate:    The greater of
(x) Floating Rate Option and (y) 0.00% Floating Rate Option:    USD-LIBOR-BBA
Notwithstanding Section 7.1 of the 2000 ISDA Definitions, the rate for each
Reset Date will be determined on the day that is two (2) New York and London
Banking Days before such Reset Date. The definition of USD-LIBOR-Reference Banks
will be deemed to be amended to the same extent as is set forth above.

 

   BARCLAYS    May 25, 2017       dnyk 10d4df5a / 35910726BsSUv1c1

 

LOGO [g506847ex105pg02.jpg]



--------------------------------------------------------------------------------

- Page 03 of 04 -

 

Designated Maturity:    1 Month Spread:    None Floating Rate Day Count
Fraction:    Actual/360 Reset Dates:    The first day in each Calculation Period
Compounding:    Inapplicable Business Days:    London and New York Calculation
Agent:    As per the Agreement 3.    ACCOUNT DETAILS Payments to Barclays:    As
per Standard Settlement Instructions Payments to Counterparty:    As per
Standard Settlement Instructions 4.    OFFICES AND NOTICE DETAILS Barclays:   
   BARCLAYS    5 THE NORTH COLONNADE    CANARY WHARF    LONDON    E14 4BB   
ENGLAND    Telephone: +44 207 773 0177/0178    Facsimile: +44 207 773 6810/6857
Counterparty:       8283 GREENSBORO DRIVE    MCLEAN    VIRGINIA

Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the by responding as soon as
practicable* by promptly signing in the space provided below and both (i) faxing
the signed copy to Incoming Transaction Documentation, Barclays Global OTC
Transaction Documentation & Management, Global Operations, Fax +(44)
20-7773-6810/6045, Tel +(44) 20-7773-0177/0178, and (ii) mailing the signed copy
to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf, London E14 4BB
Attention of Incoming Transaction Documentation, Barclays Global OTC Transaction
Documentation & Management, Global Operations.

Your failure to respond as soon as practicable shall not affect the validity or
enforceability of the Transaction as against you.

 

* Depending on a range of factors including your jurisdiction, the regulatory
requirement that applies to trades with you may require execution of
Confirmations by close of business one Business Day after the trade is executed.

 

May 25, 2017    dnyk 10d4df5a / 35910726BsSUv1c1

 

LOGO [g506847ex105pg03.jpg]



--------------------------------------------------------------------------------

- Page 04 of 04 -

 

For and on behalf of     For and on behalf of     BARCLAYS BANK PLC     BOOZ
ALLEN HAMILTON INC /s/ Claire McAlpine     /s/ Brian J. Hockenberry

 

NAME: Claire McAlpine

   

 

NAME: Brian J. Hockenberry

Authorised Signatory     Authorised Signatory Date: 30 May 2017     Date:
5/30/17

 

May 25, 2017    dnyk10d4df5a / 359l0726BsSUv1c1

 

LOGO [g506847ex105pg04c.jpg]